DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 10/05/2021 is acknowledged.


    PNG
    media_image1.png
    965
    793
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    711
    1053
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 

Claims 4-10 and 25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Maejima et al. (US Pub. 20120320678).
Regarding claims 4, Fig. 1 of Maejima (as shows above in the examiner marked up Fig. 1) discloses an apparatus comprising a block of memory cells [Clearly shows in Fig. 1], the block of memory cells comprising: 
strings of charge storage devices [each string is corresponding to each bit line BL to BLn, as shows in Fig. 1], each string comprising charge storage devices [similar to storages MTr1 to Mtr8 in 3rd subset] formed in a plurality of tiers [as marked in up Fig. 2]; 
access lines [lines within Row Dec 2. Since decoder 2 provide access controlling for each memory string] shared by the strings, each access line coupled to the charge storage devices corresponding to a respective tier of the plurality of tiers [clearly shows in examiner marked up above]; and
sub-bodies [sub sources, source is part of the body of a transistor], each sub-body coupled to each string of a respective subset [1st Subset, 2nd Subset, and 3rd Subset] of the strings, and each sub-body independently selectable from other sub-bodies to select the strings of its respective subset independently of other strings corresponding to other subsets [one string is selected at a time. Therefore, each string is independently controlled. In addition, each sub-sources SL1, SL2, and SL6 is independently connected to corresponding subsets 3rd Subset, 2nd Subset, and 1st Subset respectively].
Regarding claim 5, Fig. 4 of Maejima discloses wherein at least one of the sub-bodies [21] comprises a P+ Poly-Silicon line [paragraph 0060].
Regarding claim 6, Fig. 1 of Maejima discloses sub-body drivers [SL DRV], each sub-body driver coupled to a respective sub-body of the sub-bodies to apply a control signal [SL1 to SL6] to the respective sub-body independently of other sub-body drivers corresponding to other sub-bodies.
Regarding claim 7, Fig. 1 of Maejima discloses wherein each of the access lines is coupled to sub-access lines[WL1-8] and wherein each of the sub-access lines coupled to a respective access line of the access lines corresponds to a respective subset of the strings.
Regarding claim 8, Fig. 1 of Maejima discloses wherein the charge storage devices coupled by a respective sub-access line of the sub-access lines coupled to a respective access line comprise a memory tile of a plurality of memory tiles [similar to storage MTr1 couples to Sub-Access Line in 3rd Subset], each memory tile independently accessible with respect to other memory tiles when performing a memory operation [each memory cell is independently controlled].
Regarding claim 9, Fig. 1 of Maejima discloses sub-sources [Sub-SGS lines], each sub-source coupled to a source select gate (SGS) [SGS] of each string of a respective subset of the strings, and each sub-source independently selectable from other sub- sources to select the strings of its respective subset independently of other strings corresponding to other subsets [one string is selected at a time. Therefore, each string is independently controlled. In addition, each sub-sources SL1, SL2, and SL6 is nd Subset, and 1st Subset respectively].
Regarding claim 10, Fig.5 of Maejima discloses wherein at least one of the sub-sources comprises an N+ Poly-Silicon line [paragraph 0071].
Regarding claim 25, Fig. 1 of Maejima discloses sub-drain select gate (sub-SGD) lines [Sub-SGD lines], each sub-SGD line coupled to a SGD of each string of a respective subset of the strings string [3rd Subset, wherein SGD is connected to gate of SDTr in Fig. 1], and each sub-SGD line independently selectable from other sub-SGD lines to select the strings of its respective subset independently of other strings corresponding to other subsets [each sub-SGD lines SGD is for each subset (1st Subset to 3rd Subset) and each SGD line is independently connected and controlled each subset].

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maejima et al. (US Pub. 20120320678) in view of Yu et al. (US Pub. 2008/0181020).
Regarding claim 26, Maejima discloses all claimed invention, but does not specifically disclose sub-SGS drivers, each sub-SGS driver coupled to a respective sub-SGS line to apply a control signal to the respective sub-SGS line independently of other sub-SGS drivers corresponding to other sub-SGS lines. However, Fig. 1A of Yu discloses a memory device having sub-SGS drivers [the transistor connecting GSGS to LSGS], each sub-SGS driver coupled to a respective sub-SGS line [LSGS] to apply a control signal [the signal applies to the gate of the transistor] to the respective sub-SGS line independently of other sub-SGS drivers corresponding to other sub-SGS lines, sub-
Since Maejima and Yu are both from the same field of memory device, the purpose disclosed by Yu would have been recognized in the pertinent art of Maejima.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have a sub-SGS drivers and sub-SGD driver for a purpose independently control each SGS and SGD lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHAN TRAN/
Primary Examiner, Art Unit 2825